40 F.3d 1248
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.RINCON BAND OF MISSION INDIANS, Plaintiff,andLa Jolla Band of Mission Indians, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-5189.
United States Court of Appeals, Federal Circuit.
June 15, 1994.

Fed.Cl.
REVERSED AND REMANDED.

ON MOTION FOR REMAND
ORDER

1
The Joint Motion for Remand for Entry of Settlement is granted.  The June 4, 1993, judgment of the district court is reversed, and the case remanded to the Court of Federal Claims for entry of judgment in accordance with the terms of the settlement.

CONCLUSION

2
For the foregoing reasons, the judgment of the Court of Federal Claims, entered on June 7, 1993, dismissing the Band's complaint, should be reversed, and the case remanded to the Court of Federal Claims with instructions to enter judgment on the settlement reached by the parties.


3
SO ORDERED.